

116 HR 6464 IH: Improving Access to Jobs Act
U.S. House of Representatives
2020-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6464IN THE HOUSE OF REPRESENTATIVESApril 7, 2020Mr. García of Illinois (for himself, Ms. Pressley, Mr. Takano, Ms. Tlaib, Mr. Grijalva, Mr. Cohen, Ms. Schakowsky, Ms. Barragán, Mr. Thompson of Mississippi, Mrs. Hayes, Mr. Rush, Mrs. Kirkpatrick, and Mr. Soto) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to require transportation planners to consider projects and strategies to improve safe and convenient access to employment by all modes of travel for all users, and for other purposes.1.Short titleThis Act may be cited as the Improving Access to Jobs Act.2.Consideration of projects and strategies to improve access to employment(a)National highway performance programSection 119(f) of title 23, United States Code, is amended—(1)in the subsection heading, by striking Conditions and inserting Conditions; Safe and Convenient Access to Employment; and(2)by adding at the end the following:(3)Safe and convenient access to employment on public roads(A)Penalty(i)In generalSubject to clause (ii), if a State reports, in a performance target report under section 150(e), that the State has not achieved the targets of the State for performance measures described in section 150(d) pertaining to the minimum standards for public roads established by the Secretary under section 150(c)(7), the State shall be required, during the following fiscal year—(I)to obligate, from the amounts apportioned to the State under section 104(b)(1), an amount equal to 10 percent of funds apportioned to the State for the previous fiscal year for the purpose of achieving the targets through projects on Federal-aid highways; and(II)to obligate, from the amounts apportioned to the State under section 104(b)(2) (other than amounts suballocated to metropolitan areas and other areas of the State under section 133(d)), an amount equal to 10 percent of the amount of funds apportioned to the State for the previous fiscal year for the purpose of achieving the targets through projects on Federal-aid highways.(B)RestorationThe obligation requirement in subparagraph (A)(i)(I) for a fiscal year shall remain in effect for each subsequent fiscal year until the date on which the Secretary determines that the State has achieved the targets of the State for performance measures described in section 150(d) pertaining to the minimum standards for public roads established by the Secretary under section 150(c)(7)..(b)Metropolitan transportation planning(1)Federal-aid highwaysSection 134(h) of title 23, United States Code, is amended—(A)in paragraph (1)—(i)by redesignating subparagraphs (F) through (J) as subparagraphs (G) through (K), respectively; and(ii)by inserting after subparagraph (E) the following:(F)improve safe and convenient access to employment by all modes of travel for all users;; and(B)by adding at the end the following:(4)Limitation on transportation improvement planIn furtherance of the planning goals described in subparagraphs (F) and of paragraph (1), a metropolitan planning organization shall not approve a transportation improvement plan found to increase the ratio of automobile to non-automobile access in urbanized areas.(5)Definition of accessIn this subsection, the term access means the ability to travel by auto, transit, pedestrian, and bike networks measured in terms of travel times, with impedances for level of travel stress for active travel and costs for low income travelers..(2)Public transportationSection 5303(h)(1) of title 49, United States Code, is amended—(A)by redesignating subparagraphs (F) through (I) as subparagraphs (G) through (J), respectively;(B)by inserting after subparagraph (E) the following:(F)improve safe and convenient access to employment by all modes of travel for all users;; and (C)by adding at the end the following:(4)Definition of accessIn this subsection, the term access means the ability to travel by auto, transit, pedestrian, and bike networks measured in terms of travel times, with impedances for level of travel stress for active travel and costs for low income travelers..(c)Statewide and nonmetropolitan transportation planning(1)Federal-aid highwaysSection 135(d) of title 23, United States Code, is amended—(A)in paragraph (1)—(i)by redesignating subparagraphs (F) through (J) as subparagraphs (G) through (J), respectively; and(ii)by inserting after subparagraph (E) the following:(F)improve safe and convenient access to employment by all modes of travel for all users;; and(B)by adding at the end the following:(6)Definition of accessIn this subsection, the term access means the ability to travel by auto, transit, pedestrian, and bike networks measured in terms of travel times, with impedances for level of travel stress for active travel and costs for low income travelers..(2)Public transportationSection 5304(d)(1) of title 49, United States Code, is amended—(A)by redesignating subparagraphs (F) through (I) as subparagraphs (H) through (K), respectively; and(B)by inserting after subparagraph (E) the following:(F)improve safe and convenient access to employment by all modes of travel for all users;.(d)National goals and performance management measuresSection 150 of title 23, United States Code, is amended—(1)in subsection (b)—(A)by redesignating paragraph (7) as paragraph (8);(B)by inserting after paragraph (6) the following:(7)Access to employmentTo improve safe and convenient access to employment opportunities by all modes of travel for all users.; and (C)by adding at the end the following:(9)Definition of accessIn this subsection, the term access means the ability to travel by auto, transit, pedestrian, and bike networks measured in terms of travel times, with impedances for level of travel stress for active travel and costs for low income travelers.;(2)in subsection (c)—(A)in paragraph (1)—(i)by striking the paragraph designation and all that follows through Not later and inserting the following:(1)Rulemaking(A)In generalNot later; and(ii)by adding at the end the following:(B)UpdatesThe Secretary shall periodically update the rulemaking promulgated under subparagraph (A) as necessary, including to implement the amendments made to this section by the Improving Access to Jobs Act.; and(B)by adding at the end the following:(7)Access to employment on public roadsFor the purpose of carrying out section 119(f)(3), the Secretary shall establish minimum standards for States to use in determining and improving safe and convenient access to employment for all users by all modes of travel.(8)Definition of accessIn this subsection, the term access means the ability to travel by auto, transit, pedestrian, and bike networks measured in terms of travel times, with impedances for level of travel stress for active travel and costs for low income travelers.; and(3)in subsection (d)(1)—(A)by striking subsection (c), each State shall set and inserting subsection (c)(1)(A), and not later than 1 year after each update of that rulemaking under subsection (c)(1)(B), each State shall set or update, as applicable,; and(B)by striking and (6) and inserting (6), and (7).